IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20185
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ELIDA MARTINEZ-ARRAMBIDE,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-715-1
                      --------------------
                        October 29, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*
     Elida Martinez-Arramide (Martinez) appeals a 77-month
sentence imposed following her plea of guilty to a charge of
being present in the United States after deportation, a violation
of 8 U.S.C. § 1326.   She contends that because her prior state-
court conviction for mere possession of cocaine does not qualify
as an “aggravated felony,” the district court erred by basing her
sentence on a 16-level enhancement pursuant to U.S.S.G.
§ 2L1.2(b)(1)(A).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-20185
                               -2-

     Martinez acknowledges that her contention is foreclosed by
this court’s decisions in United States v. Hinojosa-Lopez, 130
F.3d 691 (5th Cir. 1997), and United States v. Hernandez-Avalos,
251 F.3d 505 (5th Cir. 2001).   However, she seeks to preserve the
issue for review by the Supreme Court.   See McKnight v. General
Motors Corp., 511 U.S. 659, 659-60 (1994).    Accordingly, the
district court’s judgment must be AFFIRMED.
     AFFIRMED.